DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  
i. the word “expect” in line 13 is believed to be a typo error and should be changed to “except”;
ii. the term “circular metal” in line 16 should be changed to “the circular metal electrode” in order to correspond to “a circular metal electrode” previously recited in the claim to avoid a potential 112 indefiniteness rejection; and
iii. the limitations “circular metal wherein a window exists” in line 16 should be rephrased in order to avoid a potential 112 indefiniteness rejection since it’s unclear whether the circular metal forms the window or the window is positioned within the circular metal. The Examiner interprets the limitations to mean the window being positioned within the circular metal electrode.  
Appropriate correction is required.
Claims 9 and 10 are objected to because of the following informalities:  an article “a” should be added before “width” in both claims to improve clarity.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hegblom (US Patent 10,205,303 B1).
Regarding claim 1, Hegblom discloses a vertical-cavity surface emitting laser (100, FIGS. 1A-1B) for emitting a laser beam, comprising; 
a substrate (104, FIG. 1A, col. 4 line 7); 
a first reflector (108, FIG. 1B, col. 4 lines 57-60) formed above the substrate; 
an active region (110, FIG. 1B, col. 4 lines 63-66) formed above the first reflector and comprising at least one well, wherein the at least one quantum well generates a laser beam with a plurality of modes (it’s implicitly taught that the quantum wells emit multimode outputs); 
an oxide layer (112, FIG. 1B, col. 5 lines 10-13) formed above the active region and comprising an oxide aperture (132, FIG. 1B, col. 5 lines 23-25); 
a second reflector (118, FIG. 1A, where 118 acts as an additional DBR, col. 5 lines 45-47) formed above the oxide layer; and 
a circular metal electrode (120, FIG. 1A, where 120 has a ring shape, col. 6 lines 1-3 and 11-12) formed in circular concave (openings where 120 is formed, FIG. 1A, col. 5 lines 65-67) in the second reflector, wherein circular metal electrode reflects the laser beam and receive an operational voltage (col. 6 lines 1-3); 
the circular metal wherein a window (134, FIG. 1A, col. 5 lines 55-58) exists between the circular concave and lets the laser beam pass.
Hegblom does not explicitly disclose the VCSEL for emitting a single mode laser beam and the circular metal electrode reflects all other modes except for the fundamental mode which passes through the window.
Hegblom further discloses an additional aperture may be formed in the layer 118 for mode selectivity (col. 5 lines 60-62).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form an additional aperture with the circular metal electrode by adjusting the size of the circular metal electrode so that it reflects all other modes except for the fundamental mode emitted through the window in order to maximize feedback to the active region and obtain a single mode laser beam with maximum output power.
Regarding claim 2, Hegblom has disclosed the VCSEL outlined in the rejection to claim 1 above and further discloses the first reflector is formed by stacking a plurality of low-refractive-index semiconductor materials and a plurality of high-refractive-index semiconductor materials alternately (108 is a DBR, col. 4 lines 57-60) except the first reflector is an N-type distributed Bragg reflector. However, doping a DBR with n-type or p-type impurity to form a P-I-N configuration is well known in the art in order to obtain desired conductivity for the VCSEL. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to dope the first reflector of Hegblom with an N-type impurity in order to obtain desired conductivity for the VCSEL by having a P-I-N configuration.
Regarding claim 3, Hegblom has disclosed the VCSEL outlined in the rejection to claim 2 above and further discloses the epitaxial layers 106 may include a set of AlGaAs layers (col. 4 lines 40-41) except the plurality of N-type low-refractive-index semiconductor materials comprises N-type Aluminum gallium arsenide (AlGaAs) or Gallium indium arsenide phosphide(GaInAsP) or Gallium indium arsenide nitride (GaInAsN) or Indium gallium arsenide (InGaAs) or Gallium indium nitride (GaInN) and the plurality of N-type high-refractive-index semiconductor materials comprises N-type Aluminum gallium arsenide (AlGaAs) or Gallium indium arsenide phosphide(GaInAsP) or Gallium indium arsenide nitride (GaInAsN) or Indium gallium arsenide (InGaAs) or Gallium indium nitride (GaInN). However, the plurality of N-type low-refractive-index semiconductor materials and the plurality of N-type high-refractive-index semiconductor materials listed above are known materials in the art to be used for DBR in order to obtain desired reflectivity. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the first reflector with low refractive-index AlGaAs/ high refractive-index AlGaAs in order to obtain desired reflectivity, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 4, Hegblom has disclosed the VCSEL outlined in the rejection to claim 1 above and further discloses the second reflector is formed by stacking a plurality of low-refractive-index semiconductor materials and a plurality of high-refractive-index semiconductor materials alternately (118 is a DBR, col. 5 lines 45-47) except the second reflector is a P-type distributed Bragg reflector. However, doping a DBR with n-type or p-type impurity to form a P-I-N configuration is well known in the art in order to obtain desired conductivity for the VCSEL. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to dope the second reflector of Hegblom with a P-type impurity in order to obtain desired conductivity for the VCSEL by having a P-I-N configuration.
Regarding claim 5, Hegblom has disclosed the VCSEL outlined in the rejection to claim 4 above and further discloses the epitaxial layers 106 may include a set of AlGaAs layers (col. 4 lines 40-41) except the plurality of P-type low-refractive-index semiconductor materials comprises P-type Aluminum gallium arsenide (AlGaAs) or Gallium indium arsenide phosphide(GaInAsP) or Gallium indium arsenide nitride (GaInAsN) or Indium gallium arsenide (InGaAs) or Gallium indium nitride (GaInN) and the plurality of P-type high-refractive-index semiconductor materials comprises P-type Aluminum gallium arsenide (AlGaAs) or Gallium indium arsenide phosphide(GaInAsP) or Gallium indium arsenide nitride (GaInAsN) or Indium gallium arsenide (InGaAs) or Gallium indium nitride (GaInN). However, the plurality of P-type low-refractive-index semiconductor materials and the plurality of P-type high-refractive-index semiconductor materials listed above are known materials in the art to be used for DBR in order to obtain desired reflectivity. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the second reflector with low refractive-index AlGaAs/ high refractive-index AlGaAs in order to obtain desired reflectivity, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 7, Hegblom discloses the substrate is a Gallium arsenide (GaAs) substrate or an Indium phosphide (InP) substrate or an Aluminum gallium arsenide (AlGaAs) substrate or a Silicon (Si) substrate or a Gallium nitride (GaN) substrate (104 is a GaAs substrate, col. 4 lines 41-42).
Regarding claim 8, Hegblom has disclosed the VCSEL outlined in the rejection to claim 1 above except the at least one quantum well comprises a semiconductor material for generating the laser beam with the plurality of modes, and the semiconductor material comprises Indium Gallium arsenide (InGaAs) or Gallium arsenide (GaAs) or Gallium arsenide phosphide (GaAsP) or Gallium indium arsenide nitride (GaInAsN) or Gallium arsenide nitride (GaAsN) or Gallium Arsenide Antimonide (GaAsSb). However, the semiconductor materials listed above are known materials for quantum wells in order to emit desired output wavelengths. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the quantum wells with one of the semiconductor materials as claimed in order to obtain desired output wavelengths, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 9, Hegblom discloses width of the window is less than 5 μm (“optical aperture 134 may have a diameter in a range from approximately 2 μm to approximately 300 μm,” col. 5 lines 62-64).
Regarding claim 10, Hegblom discloses width of the oxide aperture is between 5 μm and 10 μm (“the oxide aperture 132 may be a non-circular shape, but a circle of approximately the same area may have a diameter in a range from approximately 1 μm to approximately 300 μm, such as 5 μm or 8 μm,” col. 5 lines 26-29).
Regarding claim 11, Hegblom discloses the oxide layer is an aluminum oxide (AlOx), wherein x is a positive real number (col. 5 lines 13-15).
Regarding claim 12, Hegblom, as modified, discloses the laser beam with the fundamental mode is the single mode laser beam (see rejection to claim 1 above).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hegblom as applied to claim 1 above, and further in view of Makino et al. (US PG Pub 2015/0010031 A1).
Regarding claim 13, Hegblom has disclosed the VCSEL outlined in the rejection to claim 1 above except the at least one quantum well can be replaced by a gain medium, wherein the gain medium comprises at least one quantum dot or a bulk. Makino discloses the at least one quantum well can be replaced by a gain medium, wherein the gain medium comprises at least one quantum dot or a bulk ([0010]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the at least one quantum well of Hegblom with at least one quantum dots as taught by Makino in order to obtain a VCSEL with ultra-low threshold currents and low temperature sensitivity ([0010] of Makino).
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ueki (US Patent 6,320,893 B1) discloses a VCSEL comprising a top DBR having a recess where an electrode is formed (see FIG. 8).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUANDA ZHANG whose telephone number is (571)270-1439. The examiner can normally be reached M-F 10:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINSUN HARVEY can be reached on (571)272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUANDA ZHANG/Primary Examiner, Art Unit 2828